Citation Nr: 1517272	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-17 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

2.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel







INTRODUCTION

The Veteran had active service from August 1969 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the Winston-Salem, North Carolina, Regional Office (RO).   

The issue of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus is assigned the maximum schedular rating.


CONCLUSION OF LAW

The criteria for an initial higher rating for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.87, Diagnostic Code (DC) 6260 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The claim for a higher initial rating for the service-connected tinnitus must be denied as a matter of law.  Therefore, the VCAA is inapplicable, and discussion of the duty to notify and assist the Veteran is unnecessary.  See Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.). 

The Veteran is contending that an evaluation higher than 10 percent is warranted for the service-connected tinnitus.

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify the existing VA practice that only a single 10 percent rating is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  See 38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the United States Court of Appeals for Veterans Claims (Court) held that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit), and stayed the adjudication of tinnitus rating cases affected by the Court's decision in Smith.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a Veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  VA then lifted the stay on the adjudication of tinnitus rating cases. 

The Veteran has already been assigned the maximum rating of 10 percent, under Diagnostic Code 6260, and there is no legal basis upon which to award a higher or separate schedular evaluation for tinnitus.  

The Board has considered all arguments advanced on behalf of the Veteran and recognizes his feeling that a higher rating is warranted.  Even providing full credence to the Veteran's assertions, there is no legal basis upon which to assign a higher or separate schedular evaluation for tinnitus.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  A rating in excess of 10 percent for tinnitus is not warranted.  

In exceptional cases, an extra-schedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The record adequately describes the service and symptoms associated with the Veteran's service-connected tinnitus disability, including frequent, if not constant, ringing in his ears, and such are not of an exception or unusual nature.  The presently assigned disability evaluation contemplates the manifestations of the Veteran's tinnitus disability; therefore, the Board finds the applicable rating criteria adequate to evaluation the Veteran's disability.  Referral for extraschedular consideration is not warranted.  


ORDER

An initial rating in excess of 10 percent for tinnitus is denied.  


REMAND

Although more recent records are referred to in the Statement of the Case (SOC), the most recent VA treatment of record for Board review were printed in March 2011.  Upon remand, the AOJ should associate relevant VA treatment dated from March 2011 to the present.

Upon remand, VA should also provide an updated VA audiological examination to assess the current nature, extent, and severity of his hearing loss disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In the report of examination report, the examiner must fully describe the functional effects caused by the Veteran's hearing disability.  See Martinak v. Nicholson, 21 Vet. App. 455-56 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA audiological treatment records, dated from March 2011 to the present.  Any negative response(s) must be in writing and associated with the claims folder.

2.  After the above development has been competed, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his hearing loss disability.  The entire claim file, to include any relevant electronic records, must be reviewed by the examiner.  

The examiner is to provide the full history of the condition, including the Veteran's account of symptomatology.  All indicated tests, including an audiological evaluation, must be performed.  The results should conform to VA regulations governing evaluation of hearing loss.  In addition, the examiner should fully describe the functional effects of the Veteran's hearing loss disability.

3.  Then, readjudicate the claim for an initial rating in excess of 10 percent for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


